Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158532 & (39)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  JOSEPH WHITE,                                                                                      Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 158532
                                                                    COA: 342858
                                                                    Wayne CC: 11-011126-CZ
  DETROIT EAST COMMUNITY MENTAL
  HEALTH, MARILYN SNOWDEN, SHIRLEY
  CALHOUN, DORIS STERRETT, and
  GATEWAY COMMUNITY HEALTH
  PROVIDER,
            Defendants-Appellees.

  _________________________________________/

          On order of the Court, the motion to waive fees is considered, and it is DENIED.
  We direct the Clerk of this Court to DISMISS the plaintiff’s application for leave to
  appeal unless the filing fee in this matter is paid in full within 28 days after the date of
  this order.

         We find that plaintiff is a vexatious litigator under MCR 7.316(C)(3). We
  therefore direct the Clerk of this Court not to accept any further filings from the plaintiff
  in this matter unless the plaintiff has obtained leave and has submitted the filing fee
  required by MCR 7.319.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2018
         d1030
                                                                               Clerk